OPINION — AG — **** PURCHASING DIRECTOR — LOWEST BIDS **** (1) THE STATE PURCHASING DIRECTOR IS STATUTORILY EMPOWERED TO ACCEPT, EVALUATE AND DETERMINE THE LOWEST AND BEST BID ON STATE PURCHASES FALLING WITHIN THE CENTRAL PURCHASING ACT. (2) THE STATE PURCHASING DIRECTOR IS FURTHER EMPOWERED TO DETERMINE THE LOWEST AND BEST BID IN THE EVENT OF DISAGREEMENTS WITH THE REQUESTING AGENCIES ON THE SPECIFICATIONS OF ITEMS REQUESTED. CITE: 74 O.S. 1971 85.1 [74-85.1], 74 O.S. 1971 85.2 [74-85.2](3) (JOHNNY J. AKINS) ** SEE OPINION NO. 96-052 (1996) **